Citation Nr: 0712667	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service connected 
bilateral patello-femoral pain syndrome, currently rated 10 
percent disabling for each knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
November 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence shows that the veteran's right knee 
disability is manifested by limitation of motion that is 
noncompensable under the applicable Diagnostic Code (DC), but 
is objectively confirmed by painful motion.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for service-connected bilateral patello-femoral 
pain syndrome have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5099-5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
November 2004, prior to the initial decision on the claim in 
February 2005, and again in March 2006.  Therefore, the 
timing requirement for the VCAA notice has been met and to 
decide the appeal would not be prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the November 2004 correspondence, the RO 
apprised the claimant of the information and evidence 
necessary to substantiate his claim.  The correspondence also 
advised the claimant of what the evidence must show to 
establish the claim.  Additionally, the RO described which 
information and evidence that the claimant was to provide, 
and which information and evidence that VA will attempt to 
obtain on the claimant's behalf.  See Quartuccio, 16 Vet. 
App. at 187.  

The March 2006 correspondence also provided the veteran with 
notice regarding what evidence is needed to evaluate the 
veteran's disability and determine the beginning date for 
payment of benefits.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notices requested that the claimant send any 
evidence in his possession to VA.  Furthermore, the notices 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability. The VA essentially requested any and all evidence 
in the claimant's possession in support of his claim.  38 
C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA have been collectively satisfied in 
this case, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The RO also provided the claimant with a copy of the February 
2005 rating decision and the May 2005 statement of the case, 
which includes a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran asserts that he is entitled to a higher 
evaluation for his bilateral service-connected knee 
disability because of significant chondromalacia of his 
patella and possibly a tear in his lateral meniscus of the 
left knee as well as snapping, popping, grinding and painful 
motion.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently in receipt of a 10 percent 
disability rating for each knee under 38 C.F.R. § 4.71a, DC 
5099-5010.  DC 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed in 
the Rating Schedule.  See 38 C.F.R. § 4.27 (2006).  Under DC 
5010, arthritis due to trauma, and substantiated by X-ray 
findings, is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that 
degenerative arthritis, if established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2006).  For purpose of rating a disability, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

Included within the Rating Schedule are multiple diagnostic 
codes that evaluate impairment of a service-connected knee 
disability.  In this case, the only diagnostic codes at issue 
are 5260 and 5261 regarding limitation of motion of the 
veteran's knees.  There is no evidence to suggest that 
veteran has ankylosis of the knee (DC 5256), recurrent 
subluxation or lateral instability (DC 5257), dislocated 
semilunar cartilage (DC 5258), removal of semilunar cartilage 
(DC 5259), impairment of the tibia and fibula (DC 5262) or 
genu recurvatum (DC 5263).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion, as is this case, also 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Progress notes dated in October 2004 from a private physician 
indicated that the veteran had pain and tenderness in both 
knees.  The veteran reported to the physician that this 
condition caused him to be essentially unemployable in his 
known profession.  The physician found signs of 
chondromalacia with snapping, popping, and grinding in the 
veterans knees, worse in the left knee than the right knee.  
X-rays during the examination showed good joint preservation 
in both knees with no abnormal calcification or unusual loose 
bodies.  The physician opined that the veteran had 
significant chondromalacia of his patella and possibly a tear 
of his lateral meniscus of the left knee.  

A January 2005 VA Compensation and Pension examination 
indicates that the claims folder was reviewed by the 
examiner.  The veteran reported a history of pain in both 
knees since service.  He stated that the pain was a 6/10 and 
both knees felt somewhat tight on attempted motion.  The 
veteran also reported difficulty standing or walking for a 
long time due to pain.  The veteran did not report a history 
of instability, but he did use knee braces.  The veterans 
stated that repetitive use increased the pain and he 
experienced flare ups without any limitation of motion.  The 
veteran also indicated that his daily living activities were 
limited and his work was also affected.  

The examiner found that the veteran's ability to squat was 
limited due to pain.  Examination of the right and left knee 
revealed no swelling or effusion.  The patellar position was 
normal and translation was satisfactory, but the veteran did 
complain of pain.  The apprehension test was negative, the 
joint line was nontender and the ligaments were stable.  The 
McMurray test and drawer tests were negative on both sides.  
Active and passive range of motion was 135 degrees on both 
sides with complaints of pain at the end of motion.  
Quadriceps muscle tone was good and the range of motion 
against resistance was satisfactory.  X-rays of both knees 
were normal.  

The examiner diagnosed the veteran with anterior knee pain 
syndrome and found that it was unlikely that there would be 
additional limitation of motion or joint function impairment 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use.  

The veteran's demonstrated range of motion in both knees at 
the January 2005 VA examination does not meet the criteria 
for a compensable rating under either DC 5260 or DC 5261.  
Specifically, the active and passive range of motion was 0-
135 degrees, to meet the requirements for an additional 
rating under DC 5260 and 5261, flexion must be limited to 45 
degrees or less and extension must be limited to 10 degrees 
or more, respectively.  

The Board notes that the examination by the private physician 
does not address any limitation of motion restrictions 
resulting from the veteran's bilateral knee disability.  
Therefore, the current disability rating of 10 percent for 
each knee is appropriate where limitation of motion is 
noncompensable but there is loss of motion due to 
demonstrable pain.

The Board is mindful of the veteran's complaints and 
symptoms, including his use of knee braces, descriptions of 
limitations on walking, standing, and squatting.  In 
contrast, the Board notes that the x-rays of the veteran's 
knees were normal in the January 2005 VA examination.  The 
private physician's assessment of x-rays of the veteran's 
knees showed good joint preservation in both knees with no 
abnormal calcification or unusual loose bodies present.  The 
Board also acknowledges the veteran demonstrated pain in both 
the VA examination and the private examination as well as the 
VA examiner's findings that it is unlikely that the veteran 
would have additional limitation of motion or joint function 
impairment because of pain, fatigue, weakness or lack of 
endurance on repetitive use.  

The Board finds that the medical evidence does not 
demonstrate functional limitation commensurate with the next 
higher disability rating and the documented discomfort and 
functional loss has already been contemplated in the 10 
percent evaluation for each knee.  There is no objective 
evidence to show that pain on use or during flare-ups would 
result in additional functional limitation to the extent that 
the limitation of motion of the veteran's knees would be 
greater than 10 percent disabling under any diagnostic code.  

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the veteran's claims regarding interference 
with his employment and the potential application of 38 
C.F.R. § 3.321(b)(1) (2003) for compensation in exceptional 
cases.  Specifically, the Board has considered the veteran's 
statements to the private physician that he is "essentially 
unemployable."  In this regard, however, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has the veteran contended, that his 
bilateral knee disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon his employment, the Board notes that 
schedular rating criteria are designed to take such factors 
into account.  The veteran states that he is not able to work 
in a particular field due to his service-connected condition, 
this, by itself, is not adequate to support a finding that 
his disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

Accordingly, with the lack of evidence showing an unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for service connected bilateral patello-
femoral pain syndrome, currently rated 10 percent disabling 
for each knee is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


